DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/21/2021 has been entered. Claims 1-7, 13, 15-26 remain pending in the application. Claims 1 is amended incorporating claims 10-12. Claims 8-12 and 14 are canceled. Applicant’s amendments to the claims have overcome each and every objection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/21/2021.
Claims 1-7, 13, and 15-26 are examined on the merits
Response to Arguments
Applicant's arguments filed 12/21/2021 in pages 9-11 with respect to the rejections of claims 1-4, and 5-14 under 35 USC 103 have been fully considered but they are not persuasive.
With respect to the argument, see page 9 section VI second paragraph and page 11 first paragraph, that the device of Hunter, as modified by Collins and Hogan, fails to disclose or suggest “a duration of one on-off cycle is less than 20 microseconds,” as recited in amended claim 1, The examiner respectfully disagrees. Although Hunter does not explicitly disclose the limitation “a duration of one on-off cycle is less than 20 microseconds,” Hunter discloses a drive circuit produces two output driver signals with a waveform having a cycle lasts for a total of about 50 milliseconds, for about 30 milliseconds of on, and for about 20 milliseconds off (col 29 lines 47-59). Furthermore, Hunter provides the duration of on-off cycle in order to effectively deliver and deposit ejected droplets from the device into the eye during a blinking cycle of the eye (col 20 lines 13-28), while the applicant discloses the claimed range, “a duration of one on-off cycle is less than 20 microseconds,” is critical for overcoming the blink response while reducing a force from the resulting jet for delivery to the eye. In the examiner’s 
With respect to the argument, see page 9 section VI second paragraph and page 11 first paragraph, that the device of Hunter, as modified by Collins and Hogan, fails to disclose or suggest “a duration of dosing is .1 seconds,” as recited in new claim 15. The examiner respectfully disagrees. Hunter discloses the delivery time of the droplet is about 0.1ms to about several seconds (col 20 lines 13-14). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the duration of dosing of Hunter to have .1 seconds of a duration of dosing as the criticality of the claimed range is not new nor unexpected compare to the duration of Hunter and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the argument, see page 9 section VI second paragraph and page 11 first paragraph, that the device of Hunter, as modified by Collins and Hogan fails to disclose or suggests “a flow rate from the aperture plate is about 360 mL/hr,” as recited in new claim 24. The examiner 
With respect to the argument, see page 10, the device of Hunter includes a preparation sequence causes the device to produce one or more directed streams of droplets that are not intended for placement in the subject’s eye. Hunter also discloses the device include an ejector mechanism that configured to eject a stream of droplet such that the stream deposit on the eye of the subject during use (abstract).
Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 15-16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 8684980 B2, hereinafter 'Hunter') in view of Collins et al (US 20100222752 A1, hereinafter 'Collins').
Regarding claim 1, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
An aperture plate (figure 16a, ejector plate 1602) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;
Wherein the aperture plate is convex in the direction of the inlet openings and concave in the direction of the outlet openings (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) whereby aerosol generated on vibration of the aperture plate (col 19 lines 14-16, the actuator 1604 causes oscillation of plate 1602 which constitute the vibration that results in formation of the droplets 1612 from fluid 1610)
A support member (figure 16a, O-ring 1648a) for the aperture plate; and
	A vibration generating element (figure 16a, piezoelectric actuator 1604) for vibrating the aperture plate (col 18 lines 53-54, the ejector plate 1602 is activated by being vibrated by piezoelectric ejector 1604).
The first embodiment of Hunter (figures 16a-17b) above does not disclose the aperture plate forms a converging plume, and an aperture plate drive circuit having a controller, wherein the controller 
The second embodiment (figures 22b-c) of Hunter teaches a device (figure 22b, device 2202) comprises an aperture plate drive (figure 22b, electronics 2208 and piezo 2210) having a controller (figure 22c, processor 2304)
Hunter provides a processor to the system in order to produce output signal to control piezo (see figure 22c) and the processor increases flexibility and applicability as compared to a system that relies on a driver circuit alone (col 26 lines 34-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol generator of Hunter to incorporate the teachings of the second embodiment of Hunter and provide an aperture plate drive circuit having a controller.
The second embodiment further teaches the controller is configured to pulse the aperture plate in an-on-off-on-off-manner (col 29 lines 47-59, the drive signal 2340 applied to the driver circuit 2306 causes the driver circuit to produce two output driver signals with a waveform having a cycle that lasts for a total of about 50 milliseconds, and for about 30 milliseconds of the cycle while the output driver signal 2342 is ON, and for about 20 milliseconds while the output driver signal 2342 is OFF (that is, essentially no output driver signal 2342 is applied to the piezo).
Hunter provides pulse drug delivery mechanism in order to reduce the peak amplitude of the airstream by spreading the impulse over time (col 20 lines 29-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol generator of Hunter to incorporate the teachings of the second embodiment of Hunter and provide a controller that is configured to pulse the aperture plate in an on-off-on-off-manner to reduce the peak amplitude of the airstream.

However, the second embodiment of Hunter teaches on-off cycle comprises 30 milliseconds of On and 20 milliseconds of Off cycles (col 29 lines 47-59). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the duration of one on-off cycle of Hunter be less than 20 microseconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lastly, Collins teaches an aperture plate (figure 13d, mesh plate 156h) forms a concave shape ([0148] a mesh plate 156h may be concave) in the direction of the outlet opening (figure 13d opening 1520) forms a converging plume aerosol ([0148] to disperse the fluid 122 in a relatively small area).
Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Regarding claim 2, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the aperture plate is dome shaped in geometry (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex).
Regarding claim 5, the device of Hunter, modified by Collins, teaches the device according to Claim 1.

Regarding claim 6, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the outlet openings are from 10um to 20um, or from 15um to 20um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding claim 7, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
Hunter further discloses the outlet openings are 20um in a diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter)
Regarding Claim 15, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
An aperture plate (figure 16a, ejector plate 1602) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;
Wherein the aperture plate is convex in the direction of the inlet openings and concave in the direction of the outlet openings (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex) whereby aerosol generated on vibration of the aperture plate (col 19 lines 14-16, the actuator 1604 causes oscillation of plate 1602 which constitute the vibration that results in formation of the droplets 1612 from fluid 1610)
A support member (figure 16a, O-ring 1648a) for the aperture plate; and

The first embodiment of Hunter (figures 16a-17b) above does not disclose the aperture plate forms a converging plume, and an aperture plate drive circuit having a controller, wherein the controller is configured to:
Pulse the aperture plate, wherein a duration of dosing is .1 seconds.
The second embodiment of Hunter (figures 22b-c) teaches an aperture plate drive circuit (figure 22b, electronics 2208 and piezo 2210) having a controller (figure 22c, processor 2304), wherein the controller is configured to pulse the aperture plate, wherein a duration of dosing is .1seconds (col 20 lines 13-14, the delivery time of the droplet is about 0.1ms to about several seconds).
Although both the first and second embodiment of Hunter do not explicitly teaches the duration of dosing is .1 seconds, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the duration of dosing of Hunter to have .1 seconds of a duration of dosing since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, Hunter provides the dosing range between about 0.1 ms and about several seconds in order to effectively deliver and deposit ejected droplet during a blinking cycle of the eye, a person of the ordinary skill in the art would have had a reasonable expectation of success to choose 0.1 second dosing time in order to overcome the blink response.
Hunter is still silent as to the aperture plate forms a converging plume.

Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Regarding Claim 16, Hunter, as modified by Collins, teaches the device according to Claim 15
Hunter further discloses the aperture plate is dome shaped in geometry (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex).
Regarding Claim 19, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter further discloses the outlet openings are at least 10um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 20, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter further discloses the outlet openings are from 10um to 20um, or from 15um to 20um in diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 21, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter further discloses the outlet openings are 20um in a diameter (col 30 lines 34, ejection plate having 1000 holes that are 20 microns in diameter).
Regarding Claim 22, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter does not explicitly discloses a duration of one on-off cycle is less than 20 microseconds.
However, the second embodiment of Hunter teaches on-off cycle comprises 30 milliseconds of On and 20 milliseconds of Off cycles (col 29 lines 47-59). Hunter provides the above cycle in order to 
Regarding Claim 23, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter further discloses the support member (O-rings 1648a) comprises a central opening (see figure 16a, O-ring 1648a comprises a central opening where the ejector plate 1602 adjacent to the fluid 1610) and wherein the aperture plate is mounted to the underside of the support member (see figure 16a).
Regarding Claim 24, Hunter discloses an aerosol generator (figure 16a-17b, ejection assembly 1600) comprising:
An aperture plate (figure 16a, ejector plate 1602) comprising:
	An inlet surface (figure 16a, surface 1625) for receiving a liquid to be aerosolized
	An outlet surface (figure 16a, surface 1622), and
A plurality of apertures (figure 16a, openings 1626) extending between an inlet opening (see figure 16a, opening 1626 where adjacent fluid reservoir 1620) at the inlet surface and an outlet opening (see figure 16a, opening 1626 where is opposite of inlet opening above) at the outlet surface;

A support member (figure 16a, O-ring 1648a) for the aperture plate; and
	A vibration generating element (figure 16a, piezoelectric actuator 1604) for vibrating the aperture plate (col 18 lines 53-54, the ejector plate 1602 is activated by being vibrated by piezoelectric ejector 1604).
The first embodiment of Hunter (figures 16a-17b) above does not disclose the aperture plate forms a converging plume, and an aperture plate drive circuit having a controller, wherein the controller is configured to:
Pulse the aperture plate in an on-off-on-off manner, wherein a flow rate from the aperture plate is 360mL/hr
The second embodiment of Hunter (figures 22b-c) teaches an aperture plate drive circuit (figure 22b, electronics 2208 and piezo 2210) having a controller (figure 22c, processor 2304), wherein the controller is configured delivers about 334 uL/sec (col 30 lines 43), which equals approximately 1200ml/hr. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the flow rate of Hunter be 360 mL/hr as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Hunter provides the flow rate of 1200 mL/hr in order to effectively deliver and deposit ejected droplet during a blinking cycle of the eye, a 
Hunter is still silent as to the aperture plate forms a converging plume.
Collins teaches an aperture plate (figure 13d, mesh plate 156h) forms a concave shape ([0148] a mesh plate 156h may be concave) in the direction of the outlet opening (figure 13d opening 1520) forms a converging plume aerosol ([0148] to disperse the fluid 122 in a relatively small area).
Collins provide a mesh plate in a concave shape in order to disperse the fluid in a relatively small area ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture plate of Hunter to incorporate the teachings of Collins and provide an aperture plate generates aerosol forms a converging plume.
Regarding claim 25, the device of Hunter, modified by Collins, teaches the device according to Claim 24.
Hunter further discloses the aperture plate is dome shaped in geometry (col 14 lines 57-59, the ejector plate need not be flat. The plate may include a surface curvature making it concave or convex).




Claims 3-4, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Collins and in further view of Hogan et al (US 20130186975 A1, hereinafter ‘Hogan’)
Regarding claim 3, the device of Hunter, modified by Collins, teaches the device according to Claim 1.
	Both Hunter and Collins do not teach the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, 
	Hogan provide apertures are configured to taper from rear surface to front surface in order to define exit angle and the angle maximizes the ejection of liquid droplets through exit opening while maintaining the droplets within a desired size range ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
Regarding claim 4, the device of Hunter, modified by Collins and Hogan, teaches the device according to Claim 3.
Both hunter and Collins are silent as to a flared portion adjacent to the outlet opening.
Hogan teaches a flared portion (figure 6, flared portion 24) adjacent to exit opening (figure 6, exit opening 22).
Hogan provide a flared portion is created during the manufacturing process employed to produce aperture plate 10 ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide a flared portion adjacent to exit opening.
Regarding Claim 17, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter, as modified by Collins, does not teach the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, entrance opening 20) at the inlet surface (figure 6, rear surface 18) to the outlet opening (figure 6, exit opening 22) adjacent to the outlet surface (figure 6, front surface 16).

Regarding Claim 18, Hunter, as modified by Collins, teaches the device according to Claim 15.
Hunter, as modified by Collins, does not teach the device comprising a flared portion adjacent to the exit opening.
Hogan teaches a flared portion (figure 6, flared portion 24) adjacent to exit opening (figure 6, exit opening 22).
Hogan provide a flared portion is created during the manufacturing process employed to produce aperture plate 10 ([0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of Hunter to incorporate the teachings of Hogan and provide a flared portion adjacent to exit opening.
Regarding claim 26, Hunter, as modified by Collins, teaches the device according to Claim 24.
Hunter, as modified by Collins, not teach the apertures are tapered to narrow from the inlet opening at the inlet surface to the outlet opening adjacent to the outlet surface.
	Hogan teaches the apertures (figure 6-7 apertures 14) are tapered to narrow ([0080] Apertures 14 are configured to taper from rear surface 18 to front surface 16) from the inlet opening (figure 6, entrance opening 20) at the inlet surface (figure 6, rear surface 18) to the outlet opening (figure 6, exit opening 22) adjacent to the outlet surface (figure 6, front surface 16).
	Hogan provide apertures are configured to taper from rear surface to front surface in order to define exit angle and the angle maximizes the ejection of liquid droplets through exit opening while .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2013535250 A teaches drop ejection device generates cycle less than 20 microseconds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781